Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-1326

IN RE CHARLES B. BAILEY
                                              2018 DDN 336
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 456393

BEFORE: Glickman, Associate Judge, and Nebeker and Fisher,  Senior Judges.

                                 ORDER
                          (FILED— November 19, 2020)

       On consideration of the certified order of the Court of Appeals of Maryland
suspending respondent from the practice of law in that jurisdiction for thirty days by
consent; this court’s January 9, 2019, order suspending respondent and directing him
to show cause why reciprocal discipline should not be imposed; and the statement
of Disciplinary Counsel; and it appearing that respondent failed to file a response to
the court’s show cause order but did file his D.C. Bar R. XI, §14 (g) affidavit, and it
further appearing that this order was entered on March 15, 2019, but was not
published as required, it is

      ORDERED that Charles B. Bailey is hereby suspended from the practice of
law in this jurisdiction for a period of thirty days nunc pro tunc to January 9, 2019.
See In re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198 (D.C.
2007) (rebuttable presumption of identical reciprocal discipline applies to all cases
in which the respondent does not participate).

                                 PER CURIAM


      
         Judge Fisher was an Associate Judge of the court on March 15, 2019. His status
changed to Senior Judge on August 23, 2020.